Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20   PageID.118   Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                              Case No. 19-20702

v.                                             Hon. George Caram Steeh

DEWAN OLIVE-ABINOJAR,

     Defendant.
____________________________/

                  ORDER DENYING DEFENDANT’S
     MOTION FOR REVOCATION OF DETENTION ORDER (ECF NO. 24)

       Defendant Dewan Olive-Abinojar has filed a motion for revocation of

detention order. Defendant seeks release to home detention with a tether

due to his risk of complications from COVID-19 because of his asthma and

the recent outbreak at Milan Detention Center, where he is currently

housed. Pursuant to Administrative Order 20-AO-024, the court resolves

the motion on the papers submitted.

                                       I

       Defendant was charged in a federal complaint, and later indicted by

the grand jury, with possessing a firearm as a felon, possessing 15

unauthorized or counterfeit credit cards, and possessing one illegal credit

card encoder. At the time these charges were brought, Defendant had just

                                      -1-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20    PageID.119   Page 2 of 8




completed serving a year in state prison for probation violations and other

offenses. A detention hearing was held before Magistrate Judge Majzoub

on October 9, 2019, at which time Defendant was ordered detained

pending trial.

      Defendant argues that he should be released from detention because

public health experts agree that COVID-19 poses a particular risk to pretrial

detainees and to Defendant because of his asthma. In addition, Defendant

argues that his prior convictions occurred while he was struggling with drug

abuse. Defendant contends that these issues can be addressed on pretrial

supervision through strict drug treatment and monitoring. A psychologist

who reviewed Defendant’s criminal history and medical records concluded

that Defendant is a good candidate for treatment in the community as

opposed to a custodial setting. Defendant argues that release is

appropriate given the availability of GPS tethering and the fact that his

mother has agreed to act as a third-party custodian. Finally, defendant

maintains that he should be released to enable in-person access to

counsel.

                                      II

      Under the Bail Reform Act, 18 U.S.C. § 3142, this Court must find

whether conditions exist that could “reasonably assure” the defendant’s

                                     -2-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20      PageID.120    Page 3 of 8




appearance and the safety of the community. The court is to consider the

factors listed in § 3142(g), which are the same factors previously

considered by Judge Majzoub. See United States v. Nero, 2020 WL

1672656 at *2 (E.D. Mich. Apr. 6, 2020).

      During the detention hearing in October, 2019, Judge Majzoub

concluded that Defendant posed a danger to the community, based upon

the nature of his offense and the weight of the evidence against him; his

lengthy criminal history; his participation in criminal activity while on

probation, parole, or supervision; his history of violence or use of weapons;

his history of substance abuse; and his lack of stable employment. Judge

Majzoub further concluded that Defendant was a flight risk “based upon his

conduct during the arrest for the instant offense, his substance abuse

history, his criminal activities while under supervision, his lack of

employment, his criminal history and his status as an absconder from

probation previously.” (ECF No. 8, Detention Order).

      In reviewing the relevant factors, this court concludes that the

charges in this case are serious. Defendant’s apprehension came after he

had brazenly fled from police twice before in recent weeks, first by

speeding away at night without headlights and then crashing through




                                       -3-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20    PageID.121   Page 4 of 8




stationary traffic, damaging nine cars. The nature and circumstances of the

offense weighs heavily in favor of detention.

      Next, the weight of the evidence against Defendant in terms of

dangerousness also favors detention. He has had constant contact with

law enforcement and the judicial system, none of which appears to have

provided any deterrence. He has also had multiple chances at probation

and failed them all. Furthermore, Defendant repeatedly demonstrated that

he is a serious risk for flight by repeatedly and recklessly evading the police

in his car, putting the public in danger.

      Defendant’s criminal history includes seven felonies involving

destruction of property, fraud, weapons possession and assault with a

dangerous weapon. Many of these crimes occurred while defendant was

on probation. Defendant blames much of his troubles on drug addiction,

but the court concurs with pretrial services and Judge Majzoub that his

history of substance abuse only makes him a greater risk for release.

      The bond conditions proposed by Defendant include having his

mother serve as a third-party custodian. However, this was rejected at the

initial detention hearing in large part because Defendants’ past criminal

activity, as well as his substance abuse, took place while he was living with

his mother. Moreover, while proposed conditions like drug testing, drug

                                       -4-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20         PageID.122    Page 5 of 8




treatment, and mental-health treatment may have been commonplace a

few months ago, they are not feasible in a robust way in the current

supervision environment, where officers are maintaining a 6-foot distance.

Supervision resources in general are stretched thin at this time.

      The court finds, by clear and convincing evidence, that Defendant

poses a danger to the community. He has a well-documented history of

failing to comply with the most basic conditions of probation and parole,

that he not commit any additional crimes. The court concludes there are no

conditions or set of conditions of release that can adequately protect the

community and the risk of nonappearance.

                                         III

      Defendant argues that the COVID-19 pandemic, and the fact that his

asthma may increase his risk of complications, are factors that justify his

release prior to trial. The court recognizes that COVID-19 poses a serious

threat to all members of our community. Incarcerated persons are subject

to increased risks, as are persons with certain underlying medical

conditions. Defendant’s generalized concern about contracting COVID-19

in prison is not an exceptional reason for his release pending trial.1 “While


1
  In determining whether the COVID-19 pandemic creates exceptional or compelling
reasons justifying pre-trial or post-conviction release, some district courts have
considered the following factors:
                                         -5-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20             PageID.123     Page 6 of 8




the generalized risks of COVID-19 cannot be disputed, courts have held

that these risks, without more, do not amount to a ‘material change of

circumstances warranting a renewed evaluation of [a] prior detention

order.’” Nero, 2020 WL 1672656 at *2. This is particularly true when a

defendant has offered concerns about COVID-19 that are no different than

those shared by all detainees. See United States v. Bell, 2020 WL

1650330, at *6 (E.D. Mich. Apr. 3, 2020); see also United States v. Sykes,

2020 WL 1685463, at *3 (E.D. Mich. Apr. 7, 2020) (“[T]he possibility that

[defendant] may become ill with COVID-19 at some future time. . . . does

not create an exceptional circumstance” justifying release under the Bail

Reform Act).

      The Federal Detention Center at Milan, Michigan, where Defendant is

currently housed, has instituted several measures to attempt to contain the



      (1) the original grounds for the defendant’s pretrial detention;

      (2) the nature, seriousness, and specificity of the defendant’s stated
      COVID-19 concerns (e.g., underlying medical conditions, age, etc.);

      (3) the conditions in the facility where the defendant is being held (e.g.,
      social distancing measures, screening protocols for new prisoners, the
      number of prisoners diagnosed with COVID-19, and availability of
      appropriate medical treatment);

      (4) whether conditions of release can be imposed to mitigate COVID-19
      risks to the defendant and to the community.

United States v. Johnson, 2020 WL 1821099, at *3 (E.D. Mich. Apr. 10, 2020).
                                           -6-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20    PageID.124   Page 7 of 8




spread of COVID-19, including the screening and quarantining of new

detainees, restriction of visitors, increased sanitation, and screening of

employees. See ECF No. 28 at PageID 105-07;

https://www.bop.gov/coronavirus (last accessed April 20, 2020).

      Releasing Defendant into the community, where he is unlikely to

comply with his bond conditions, “poses potential risks to law enforcement

officers who are already tasked with enforcing shelter-in-place orders in

many cities and counties, pretrial services officers who come into contact

with the defendant for supervision, and others if that individual is taken

back into custody.” Nero, 2020 WL 1672656, at *4. See also United States

v. Johnson, 2020 WL 1821099, at *3 (E.D. Mich. Apr. 10, 2020) (factors to

consider when determining whether exceptional circumstances exist

include “whether conditions of release can be imposed to mitigate COVID-

19 risks to the defendant and to the community”).

                                      IV

      Finally, Defendant argues that his release is appropriate given the

lack of in-person access to counsel caused by the COVID-19 breakout.

Defendant and his counsel are unable to view video evidence, which is

necessary to prepare for trial. The court first notes that in-person meetings

between Defendant and counsel will not be permitted to occur under the

                                      -7-
Case 2:19-cr-20702-GCS-RSW ECF No. 30 filed 04/21/20               PageID.125   Page 8 of 8




stay at home guidelines in the State of Michigan even if Defendant is

released. Second, the court has granted several adjournments in this

case, in part to give the defense additional time to review discovery and to

permit good faith plea negotiations to take place. If requested, the court

will consider further adjournments.

      The court will continue to monitor the rapidly evolving situation and

act with the health and safety of the public and incarcerated individuals in

mind, consistent with the Bail Reform Act. Now, therefore,

      IT IS HEREBY ORDERED that Defendant’s motion for detention is

DENIED.

Dated: April 21, 2020                    s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      April 21, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -8-
